DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant’s arguments, filed on 08/11/2021, with respect to the rejection(s) of claims 10, 29, 30 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dobbin (USPN 2014/0341675), Dobbin (USPN 2014/0048198), and Hutter, III  (USPN 2013/0175730).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 10, 11, 22, 24-26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dobbin (USPN 2014/0341675).
	Regarding claims 10, 11,  Dobbin discloses an aircraft (see par. 0036) comprising a joint (see figures 1, 2, 4) comprising: a structure (101, see figure 1); an end of a fastener  (300) protruding from the structure (see figure 2); and a unitary cap (100) having an annular base (10) terminating at a base rim (18)  and a mating feature (16) on an external side of the annular base, the annular base being at least substantially in abutment with the structure (101) (see figure 2) and the cap forming a sealed air cavity (20) around the end of the fastener (see figure 4), the joint comprising a cured sealing material (410) enclosing at least part of the mating feature (16) to secure the cap to the structure.
Regarding claims 22, 25, 26, Dobbin discloses wherein the mating feature comprises a flange (the flange 16) protruding from the external side of the annular base (see par. 0051, figure 4).
Regarding claim 24, Dobbin discloses wherein the mating feature (16)  is spaced from the base rim (see figure 2).
3.	Claims 10, 22, 24-26 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dobbin (USPN 2014/0048198).
	Regarding claims 10, 25,  Dobbin discloses a joint (see figure 2) comprising: a structure (11, see figure 2); an end of a fastener  (10, 13) protruding from the structure (see figure 2); and a unitary cap (16) having an annular base (18) terminating at a base rim (19)  and a mating feature (21) on an external side of the annular base, the annular base being at least substantially in abutment with the structure (11) (see figure 2) and the cap forming a sealed air cavity (20) around the end of the fastener (see par. 0037, figure 2), the joint comprising a cured sealing material (23) enclosing at least part of the mating feature (21) to secure the cap to the structure (see par. 0040-0041).
Regarding claims 22, 25, 26,  Dobbin discloses wherein the mating feature comprises a flange (the flange 21) protruding from the external side of the annular base (see figure 2).
Regarding claim 24, Dobbin discloses wherein the mating feature (21)  is spaced from the base rim (see figure 2).
4.	Claims 10, 22-23, 29 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hutter, III  (USPN 2013/0175730).
Regarding claim 10,  Hutter discloses an aircraft (e.g. see par. 0003) comprising a joint (see figures 16, 17) comprising: a structure (412, see figure 16); an end of a fastener  (448) protruding from the structure (see figure 16); and a unitary cap (418) having an annular base (458) terminating at a base rim (see figure 17))  and a mating feature (a projection 452) on an external side of the annular base, the annular base being at least substantially in abutment with the structure (412) (see figure 17) and the cap forming a sealed air cavity (a sealed air cavity shown in figure 17) around the end of the fastener, the joint comprising a cured sealing material (414) enclosing at least part of the mating feature (452) to secure the cap to the structure (see figure 17).
Regarding claims 22-23, Hutter discloses wherein the mating feature (the projection 452) comprises a flange protruding from the external side of the annular base, wherein the flange (452) extends substantially parallel to the plane defined by the base rim from the juncture with the external side of the annular base to a free end of the flange (the projection 452 extends at 90 degree to the external side of the base, see figure 16).
Regarding claim 29, Hutter discloses a one-piece spark prevention cap (418) (see figures 16-17) for forming a sealed cavity around an end of a fastener (448) protruding from a surface of a structure (412), the cap comprising:
a cap body with an annular base (458) terminating at a base rim which surrounds an opening into a central cavity for receiving the end of the fastener (see figure 16);
the annular base (458)  having an external circumferential surface extending from the base rim, and a flange (an external projections 452) on the external circumferential surface configured to contact a sealant material (414) applied externally to the cap; and,
wherein the flange extends substantially parallel to the plane defined by the base rim from the juncture with the external side of the annular base to a free end of the flange (the projections 452 extend at 90 degrees to the external side of the base, see figure 16).
5.	Claims 30-32 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Auffinger et al  (USPN 2020/0032834).
Regarding claims 30, 32, Auffinger discloses a one-piece spark prevention cap (see figure 10, 12)  for forming a sealed cavity around an end of a fastener protruding from a surface of a structure  (12), the cap comprising:
a cap body (see figure 12) with an annular base terminating at a base rim (36c) which surrounds an opening into a central cavity (28c) for receiving the end of the fastener; and,
the annular base (25c) having an external circumferential surface extending from the base rim, and a recess (94) in the external circumferential surface configured to contact a sealant material (see par. 0054) applied externally to the cap. 
Regarding claim 31, Auffinger discloses wherein the recess comprises a circumferentially extending channel (92, see figure 12).


Allowable Subject Matter
6.	Claims 13-16, 18, 33, 34 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
A sealing material distribution tool for injecting sealing material around an external side of a spark prevention cap, the tool comprising: the sealing material inlet is configured so that the sealing material flows circumferentially from the inlet along the annular path; and wherein the sealing material distribution tool is configured to be removed following application of the sealing material as recited in claim 13.
A method of forming a sealed cavity around an end of a fastener protruding from a surface of a structure, the method comprising: disposing a sealing material distribution tool for injecting sealing material around an external side of the spark prevention cap; wherein the sealing material distribution tool comprises an annular passage and a sealing material inlet to the annular passage, wherein the sealing material flows circumferentially from the inlet along the annular path; and wherein the sealing material distribution tool is configured to be removed following application of the sealing material as recited in claim 33.
7.	Claims 27, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836